DETAILED ACTION
In a communication received on 2 August 2022, applicants amended claims 1, 2, 5, 8, 9, 15, 16, 19, and 20.
Claims 1, 2, 5-9, 12-16, 19-20 and 27-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 8, 9, 15, 16, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleppmann (US 2014/0164529 A1) in view of Homer (US 7,500,004 B1), and further in view of Cavanaugh (US 2004/0255161 A1).

With respect to claim 1, Kleppmann discloses: a network device comprising:
a communications interface configured to communicate with a client device and an email server (i.e., network communications with proxy server in Kleppmann, ¶0023, fig. 1);
a memory; and a processor coupled to the communications interface and the memory (i.e., proxy server computer memory in Kleppmann, ¶0023, fig. 1),
wherein the processor is configured to: 
receive, from the client device, a first request for acquiring a portion of an email message, wherein the first request comprises an email identifier of the email message (i.e., requesting a message via a proxy server by specifying a message identifier to retrieve in Kleppmann, ¶0039) and a portion identifier indicating the portion of the email message other than a header of the email message, wherein the portion of the email message is less than an entirety of the email message (i.e., BODYSTRUCTURE data item to request specific MIME parts rather than entire body of a message in Kleppmann, ¶0066);
generate, in response to receiving the first request, a second request for acquiring the entirety of the email message (i.e., insert additional requested data in fetch request may indicate all of the message if required in Kleppmann, ¶0067),
wherein the second request comprises the email identifier of the first request (i.e., original request message identifier in Kleppmann, ¶0039) and an identifier indicating the entirety of the email message (i.e., insert additional requested data in fetch request may indicate all of the message if required in Kleppmann, ¶0067);
send the second request to the email server (i.e., receive email intended for use with encoded e-mail as taught by forward additional request to message server in Kleppmann, ¶0067);
receive the entirety of the email message in an encoded form from the email server in response to sending the second request to the email server (i.e., receiving the message in internet message format in Kleppmann, ¶0086).

Kleppmann discloses obtain the corresponding response for the identified requested portion of a message and forwarding the portion to the client device (¶0067).  Kleppmann do(es) not explicitly disclose the following.  Homer, in order to reduce unwanted distribution of digital files or track the transmission of files of interest (col. 2 lines 4-15), discloses:
wherein the network device cannot decode the portion of the email message using the portion of the email message requested by the first request (i.e., an attachment part of an e-mail that is associated with a MIME header including information on how to decode the attachment in Homer, col. 11 lines 29-49);
analyze the entirety of the email message to obtain encoding information of the email message, wherein the encoding information includes content-transfer-encoding information, and wherein the content-transfer-encoding information is based on analyzing a Multipurpose Internet Mail Extensions (MIME) information header or a MIME segment header of the entirety of the email message (i.e., inspect MIME header for Content-Transfer-Encoding field for how to decode the attachment part of an e-mail message; decoding the attachment to search for indicia within the portion of the e-mail in Homer, col. 11 lines 29-49);
decode the entirety of the email message to obtain the portion of the email message in a decoded form according to the encoding information and the portion identifier (i.e., decode attachment portion of interest based on the encoding information found by inspecting MIME headers and the identified attachment types such as audio, image, or application such that the decoded attachment portion of an e-mail may be searched for indicia in Homer, col. 11 line 29 - col. 12 line 7).
Based on Kleppmann in view of Homer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Homer to improve upon those of Kleppmann in order to reduce unwanted distribution of digital files or track the transmission of files of interest.

Kleppmann discloses obtain the corresponding response for the identified requested portion of a message and forwarding the portion to the client device (¶0067).  Kleppmann and Homer do(es) not explicitly disclose the following.  Cavanaugh, in order to protect systems in the network with proxy for scanning email portions for malicious code (¶0019), discloses:
perform a security operation on the portion of the email message to determine whether the portion of the email message is secure (i.e., scan pieces of an electronic mail corresponding to mime encoded message sections; scan for malicious code in pieces of an electronic mail message in Cavanaugh, ¶0043);
determine not to forward the portion of the email message to the client device and delete the entirety of the email message in response to determining that the portion is insecure (i.e., if malicious code is detected, scrub the message of the code, quarantine the message, or repair the message, infected messages can be deleted in Cavanaugh, ¶0019, ¶0043-0044); and
forward the portion of the email message to the client device in response to determining that the portion is secure. (i.e., message packet that is secure are passed by the proxy to the originally intended recipient in Cavanaugh, ¶0019).
Based on Kleppmann in view of Homer, and further in view of Cavanaugh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Cavanaugh to improve upon those of Kleppmann in order to protect systems in the network with proxy for scanning email portions for malicious code.

With respect to claim 2, Kleppmann discloses:  the network device of claim 1, wherein the first request and the second request are formatted according to Internet Message Access Protocol 4 (IMAP4) (i.e., IMAP 4 as taught/suggested by proxy server is compatible with IMAP in ¶0057).

With respect to claim 8, the limitations of claim 8 are similar to the limitations of claim 1.  Therefore, claim 8 is rejected with the same reasoning as claim 1.
With respect to claim 9, the limitations of claim 9 are similar to the limitations of claim 2.  Therefore, claim 9 is rejected with the same reasoning as claim 2.

With respect to claim 15, the limitations of claim 15 are similar to the limitations of claim 1.  Therefore, claim 15 is rejected with the same reasoning as claim 1.
With respect to claim 16, the limitations of claim 16 are similar to the limitations of claim 2.  Therefore, claim 16 is rejected with the same reasoning as claim 2.


Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleppmann (US 2014/0164529 A1) in view of Homer (US 7,500,004 B1) and Cavanaugh (US 2004/0255161 A1), and further in view of Breen (https://www.macworld.com/article/1143255/filter_foreign_email.html, Macworld, 12 October 2009, accessed on 11 June 2018).

With respect to claim 5, Kleppmann discloses rewriting a requested portion of a message identified by the client and analyzing the portion for modifying the email (¶0067).  Kleppmann, Homer, and Cavanaugh do(es) not disclose filter by character set.  Breen, in order to reduce occurrence of spam messages (page 2), teaches: the network device of claim 1, wherein the processor is further configured to perform the security operation according to a security policy and character set information in the email message (i.e., filtering by character set information as taught/suggested by add character sets from other languages to be filtered out in order to sort through and effectively limit spam messages in Breen, page 1).
The combination or modification of rewriting a requested portion of a message identified by the client and analyzing the portion for modifying the email (Kleppmann) with the filtering out character sets from other languages (Breen) yields filtering by character set the received e-mail.  One of ordinary skill in the art would have been motivated to do so in order to reduce occurrence of spam messages.
Based on Kleppmann in view of Homer and Cavanaugh, and further in view of Breen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Breen to improve upon those of Kleppman in order to reduce occurrence of spam messages.

With respect to claim 12, the limitations of claim 12 are similar to the limitations of claim 5.  Therefore, claim 12 is rejected with the same reasoning as claim 5.
With respect to claim 19, the limitations of claim 19 are similar to the limitations of claim 5.  Therefore, claim 19 is rejected with the same reasoning as claim 5.


Claims 6, 7, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleppmann (US 2014/0164529 A1) in view of Homer (US 7,500,004 B1) and Cavanaugh (US 2004/0255161 A1), and further in view of Pfeffer et al. (US 6,850,968 B1).

With respect to claim 6, Kleppmann, Homer, and Cavanaugh do(es) not disclose the following.  Rather, Pfeffer, in order to improve the delivery of email by decentralizing the email network and placing data in geographical proximity of the user (see col. 2 lines 51-63), discloses: the network device of claim 1, wherein the processor is further configured to store the email message in a cache of the network device (i.e., cache processed email as taught/suggested by caching user e-mail in order to improve efficiency of deliver and decentralize email delivery in Pfeffer, col. 2 lines 51-62).
Based on Kleppmann in view of Homer and Cavanaugh, and further in view of Pfeffer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pfeffer to improve upon those of Kleppmann in order to improve the delivery of email by decentralizing the email network and placing data in geographical proximity of the user.

With respect to claim 7, Kleppmann discloses: the network device of claim 6, wherein the processor is further configured to: 
receive, from the client device, a third request comprising the email identifier and an identifier indicating a second portion of the email message other than the header of the email message (i.e., request a portion of a message as taught/suggested by multiple fetch requests to obtain multiple data items of a message, requests include message identifier in Kleppmann, ¶0039, ¶0067).
Kleppmann, Homer, and Cavanaugh do(es) not disclose the following.  Rather, Pfeffer, in order to improve the delivery of email by decentralizing the email network and placing data in geographical proximity of the user (see col. 2 lines 51-63), discloses:  determine, based on the email identifier, that the email message is cached in the network device; and forward the second portion of the email message to the client device (i.e., forward requested email data that was cached as taught/suggested by determine that cached messages are to be retrieved if valid in Pfeffer, col. 10 lines 11-26).
Based on Kleppmann in view of Homer and Cavanaugh, and further in view of Pfeffer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pfeffer to improve upon those of Kleppmann in order to improve the delivery of email by decentralizing the email network and placing data in geographical proximity of the user.

With respect to claim 13, the limitations of claim 13 are similar to the limitations of claim 6.  Therefore, claim 13 is rejected with the same reasoning as claim 6.
With respect to claim 14, the limitations of claim 14 are similar to the limitations of claim 7.  Therefore, claim 14 is rejected with the same reasoning as claim 7.

With respect to claim 20, the limitations of claim 20 are similar to the limitations of claim 6 and 7.  Therefore, claim 20 is rejected with the same reasoning as claim 6 and 7.


Claims 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleppmann (US 2014/0164529 A1) in view of Homer (US 7,500,004 B1) and Cavanaugh (US 2004/0255161 A1), and further in view of St Jacques, Jr. et al. (US 2010/0094925 A1).

With respect to claim 27, Kleppmann discloses obtain the corresponding response for the identified requested portion of a message and forwarding the portion to the client device (¶0067).  Kleppmann, Homer and Cavanaugh do(es) not explicitly disclose the following.  St. Jaques Jr., in order to improve efficiency of subsequent requests for the content to be provided quickly (¶0021), discloses: the network device of claim 1, wherein the network device is a security gateway, and wherein the security gateway is configured to operate as either a transparent proxy or a non-transparent proxy between the client device and the email server (i.e., a gateway proxy caching previous requests of requested files between client-server in St. Jacques Jr., ¶0021).
Based on Kleppmann in view of Homer and Cavanaugh, and further in view of St. Jaques Jr., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of St. Jaques Jr. to improve upon those of Kleppmann in order to improve efficiency of subsequent requests for the content to be provided quickly.

With respect to claim 28, the limitation(s) of claim 28 are similar to those of claim(s) 27.  Therefore, claim 28 is rejected with the same reasoning as claim(s) 27.
With respect to claim 29, the limitation(s) of claim 29 are similar to those of claim(s) 27.  Therefore, claim 29 is rejected with the same reasoning as claim(s) 27.

With respect to claim 30, Kleppmann discloses obtain the corresponding response for the identified requested portion of a message and forwarding the portion to the client device (¶0067).  Kleppmann, Homer and Cavanaugh do(es) not explicitly disclose the following.  St. Jaques Jr., in order to improve efficiency of subsequent requests for the content to be provided quickly (¶0021), discloses: the network device of claim 1, wherein the processor is further configured to cache the first request (i.e., a gateway proxy caching previous requests of requested files between client-server in St. Jacques Jr., ¶0021).  
Based on Kleppmann in view of Homer and Cavanaugh, and further in view of St. Jaques Jr., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of St. Jaques Jr. to improve upon those of Kleppmann in order to improve efficiency of subsequent requests for the content to be provided quickly.

With respect to claim 31, the limitation(s) of claim 31 are similar to those of claim(s) 30.  Therefore, claim 31 is rejected with the same reasoning as claim(s) 30.
With respect to claim 32, the limitation(s) of claim 32 are similar to those of claim(s) 30.  Therefore, claim 32 is rejected with the same reasoning as claim(s) 30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sherman Lin
10/17/2022

/S. L./Examiner, Art Unit 2447      

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447